Exhibit 10.4
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     Medicis Pharmaceutical Corporation (the “Company”) and Richard D. Peterson
(the “Executive”) entered into an Employment Agreement (the “Agreement’)
effective December 22, 2008. The Company and Executive wish to amend the
Agreement to modify the Executive’s salary to reflect the Executive’s additional
responsibilities and to clarify the circumstances in which a change in the
Executive’s authority, duties or responsibilities will be deemed to give rise to
“Good Reason” for the Executive to terminate the Agreement. The Company and
Executive each acknowledge that the modification of the Executive’s salary and
the noted clarification is valuable to it or him and provides adequate
consideration for the execution of this First Amendment.
     1. This First Amendment is effective as of June 30, 2010.
     2. Section 3.1 of the Agreement is hereby amended to provide that
Executive’s salary, effective as of the effective date of this First Amendment,
shall be increased to an annual rate of $555,000 per year.
     3. Section 5.6(b) of the Agreement is hereby amended and restated in its
entirety to read follows:
     (b) a material diminution in Executive’s authority, duties or
responsibilities as set forth in Section 2.1, provided, however, that for
purposes of this clause (b) a change in Executive’s authority, title, duties, or
responsibilities shall not be deemed to materially reduce Executive’s authority,
duties, or responsibilities if all of the following conditions are satisfied:
(i) at the time the change is implemented Jonah Shacknai is serving as Company’s
Chief Executive Officer; (ii) Mr. Shacknai initiated or approved the change;
(iii) Executive continues to report to either the supervisor to whom Executive
reported immediately prior to such change or a supervisor at the same or higher
level of responsibility within Company’s organizational structure; and
(iv) there is no material diminution in Executive’s Base Compensation or in
Executive’s opportunities for incentive or equity compensation.
     4. This First Amendment amends only the provisions of the Agreement as set
forth





--------------------------------------------------------------------------------



 



herein, and those provisions not expressly amended by this First Amendment shall
continue in full force and effect. Notwithstanding the foregoing, this First
Amendment shall supersede the provisions of the Agreement to the extent those
provisions are inconsistent with the provisions and the intent of this First
Amendment.
     IN WITNESS WHEREOF, Executive has executed this First Amendment, and
Company has caused this First Amendment to be executed by its duly authorized
representative, on this 15th day of June, 2010.

            MEDICIS PHARMACEUTICAL CORPORATION
      By   /s/ Jason D. Hanson         Its Jason D. Hanson        Executive Vice
President, General Counsel & Corporate Secretary        “EXECUTIVE”
      /s/ Richard D. Peterson                  

2